DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on Dec 10, 2020, and Drawings filed on Dec 10, 2020.
2.	Claims 1–20 are pending in this case. Claim 1, 11 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 6, 7, 9, 10, 11, 14, 15, 16, 17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17, 21, 23, 27, 29 of U.S. Patent No. 10877620. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen below, the subject matter of the patented claims anticipates the subject matter of the pending claims.
Patented claims of 10877620
Pending claims
1. A method for identifying, based on free-form text, a plurality of suggested actions for discrete data elements, and for performing at least one of the plurality of suggested actions, the method performed by at least one computer processor, the method comprising: 

(A) receiving the free-form text via a free-form text user interface element of a user interface; 


(B) identifying, based on the free-form text, a plurality of discrete data elements of a data structure;


 


(C) identifying, based on the free-form text, the plurality of suggested actions, wherein the plurality of suggested actions comprises, for each discrete data element D in the plurality of discrete data elements of the data structure, a corresponding suggested action S comprising: storing a value in the discrete data element D, removing a current value of the discrete data element D, or performing a specified operation on a current value of the discrete data element D to produce a new value of the discrete data element D; 




and (D) performing the at least one of the plurality of suggested actions.
1 and 11. A computer-implemented method performed by at least one computer processor, the method comprising:





(A) _ receiving data in a first data representation;



(B) _ extracting free-form text from the first data representation;
 identifying, based on the free-form text, a plurality of discrete data elements of a data structure;


(D) _ identifying, based on the free-form text, the plurality of suggested actions, wherein the plurality of suggested actions comprises, for each discrete data element D in the plurality of discrete data elements of a data structure, a corresponding suggested action S comprising: storing a value in the discrete data element D, removing a current value of the discrete data element D, or performing a specified operation on a current value of the discrete data element D to produce a new value of the discrete data element D; and

(E) performing the at least one of the plurality of suggested actions.
11. The method of claim 1, wherein the data structure comprises an electronic medical record.


4 and 14. The method of claim 1, wherein the data structure comprises an electronic medical record.
17. The non-transitory computer-readable medium of claim 16, wherein the method further comprises: (E) after identifying the plurality of suggested actions, providing output representing, for each discrete data element D in the plurality of discrete data elements of the data structure, the corresponding suggested action S.
5 and 15. The method of claim 1, further comprising:
(F) after identifying the plurality of suggested actions, providing output representing, for each discrete data element D in the plurality of discrete data elements of the data structure, the corresponding suggested action S.

21. The non-transitory computer-readable medium of claim 17, wherein the method further comprises: (F) receiving a user input indicating user's acceptance of the at least one of the plurality of suggested actions, wherein the at least one of the plurality of suggested actions is performed in response to the receiving the user input.
6 and 16. The method of claim 5, further comprising:
(G) receiving a user input indicating user’s acceptance of the at least one of the plurality of suggested actions, wherein the at least one of the plurality of suggested actions is performed in response to the receiving the user input.

23. The non-transitory computer-readable medium of claim 21, wherein the method further comprises: (G) storing a record of the at least one of the plurality of suggested actions and the user input; (H) repeating (A)-(F) at least once to produce a plurality of stored records of the plurality of suggested actions and a plurality of corresponding user inputs; and (I) modifying a process used to identify the plurality of suggested actions based on the plurality of stored records.
7 and 17. The method of claim 6, further comprising:
(H) _ storing a record of the at least one of the plurality of suggested actions and the user input;
(1) repeating (A)-(G) at least once to produce a plurality of stored records of the plurality of suggested actions and a plurality of corresponding user inputs; and
(J) modifying a process used to identify the plurality of suggested actions based on the plurality of stored records.

27. The non-transitory computer-readable medium of claim 16, wherein (C) comprises: (C) (1) identifying a concept based on the free-form text; (C) (2) determining, for each discrete data element D in the plurality of discrete data elements of the data structure, whether the concept is consistent with the discrete data element D; and (C) (3) in response to determining that the concept is not consistent with the discrete data element D, identifying a suggested action, wherein the identified suggested action causes the discrete data element D to be consistent with the concept.
9 and 19. The method of claim 1, wherein (D) comprises:
(D)() identifying a concept based on the free-form text;
(D)(2) determining, for each discrete data element D in the plurality of discrete data elements of the data structure, whether the concept is consistent with the discrete data element D; and
(D)G) in response to determining that the concept is not consistent with the discrete data element D, identifying a suggested action, wherein the identified suggested action causes the discrete data element D to be consistent with the concept.
29. The non-transitory computer-readable medium of claim 16, wherein method further comprises: (E) before receiving the free-form text, receiving a patient identifier, and (F) before identifying the plurality of discrete data elements of the data structure, identifying the data structure associated with the patient identifier.
10 and 20. The method of claim 1, further comprising:
(F) _ before receiving the free-form text, receiving a patient identifier, and
(G) _ before identifying the plurality of discrete data elements of the data structure,
identifying the data structure associated with the patient identifier.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	With regard to claim 1, applicant claims the limitation of “identifying, based on the free-form text, the plurality of suggested actions”. The term “plurality of suggested actions” or “actions” were not previously defined. Therefore it is unclear what the applicant is referring to here. It lacks antecedent basis. Claim 11 is rejected for the same reason.
For the purpose of a compact prosecution, “the plurality of suggested actions” will be read as “a plurality of suggested actions”.  

With regard to claim 3, it is unclear what constitutes “(B2) when an audio signal is detected, converting, using automatic speech recognition, the audio signal into a transcript corresponding to the speech present in the audio signal and parsing the transcript to extract the free-form text; and (B3) when a transcript is detected, parsing the transcript to extract the free-form text.”
	It is unclear whether the “parsing the transcript to extract the free-form text” in B2 is the same action as “parsing the transcript to extract the free-form text” In B3. If not, it is unclear why the same action is performed twice. It is unclear whether the transcript in B3 is the same as the transcript in B2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al., Pub. No.: 2010/0076991A1. 
With regard to claim 1:
Nakano discloses a computer-implemented method performed by at least one computer processor, the method comprising: (A) receiving data in a first data representation (wherein the system can receive data from web pages, emails, digital documents, digital books, magazines, and so on, paragraph 43 and 44; “ The display unit 10 as shown in FIG. 1 has a display window (not shown) displaying the text being viewed currently. Examples of text data include web pages, emails, digital documents, digital books, magazines, and so on. Web browsers, mail software, editing software and document viewing software are examples of windows being displayed on display unit 10. The document data memory unit 11 stores the document data as well as information on the structure of the document.”); (B) extracting free-form text from the first data representation (see figure 4 for extracting from form text from webpage, paragraph 54 and 55: “ An example of a webpage being displayed in the display unit 10 is shown in FIG. 3. In this example, the display unit 10 of the client terminal is shown as D, wherein the current window being displayed is depicted as W. T is the webpage being displayed in window W. document date obtained from the webpage displayed is shown in FIG. 4 as DOC. In this case, DOC is a HTML document contained within HTML tags. Examples of HTML tags include &lt;BODY&gt;, &lt;P&gt;, etc. In this case, &lt;P&gt;The city of Kamakura has a long, rich history, among which the Kamakura Shogunate is included&lt;/P&gt;&lt;P&gt;It is also the home of the Kamakura Great Buddha Statue, also known as . . . &lt;/P&gt; are parts of the article on the webpage. The text encompassed within &lt;P&gt; and &lt;/P&gt; constitute one paragraph”); (C) identifying, based on the free-form text, a plurality of discrete data elements of a data structure (the system can identify data elements such as character strings, paragraph 45: “The keyword candidate extraction unit 12 first acquires the document data of the document being displayed on display unit 10 from document data memory unit 11. Keyword candidates are then extracted from the document so as to enable the searching of related information. The data acquisition can start as soon as text is displayed on display unit 10 or it can begin after the display window has been deemed active. Another alternative is to start the data acquisition if the display window has been deemed active for a certain predetermined period of time. The measurement of the active time period can be carried out by display unit 10 or keyword candidate extraction unit 12. Although not shown in FIG. 1, it is also possible for a document display time check unit, which measures the display time, to be included. The keyword candidate extraction process is carried out by dividing the document data into multiple character strings and narrowing the document data down by filtering. The subdividing of the document data into multiple character strings can be carried out by having the morpheme analysis unit 13 carry out morpheme analysis on the document or by utilizing the spaces in between words. When narrowing down the character strings, the semantic attribute analysis unit attaches semantic attributes to the character strings and special semantic attributes are picked out as keyword candidates.”); (D) identifying, based on the free-form text, the plurality of suggested actions (wherein the suggested actions is in the descriptive data of the free form text, paragraph 61: “ Next, a check is carried out to find out if the semantic attribute of the read element belongs to a semantic attribute rule that exists in the keyword candidate selection knowledge unit 19 (S306). If the semantic attribute rule does not exist, then descriptive phrases related to the element can be acquired from the document data by the descriptive phrase acquisition unit 16 (S308). If the semantic attribute rule exists, then the corresponding semantic attribute rule can be read and the score would be added to the value X (S307) before descriptive phrases related to the element are acquired (S308).”), wherein the plurality of suggested actions comprises, for each discrete data element D in the plurality of discrete data elements of a data structure, a corresponding suggested action S comprising: storing a value in the discrete data element D, removing a current value of the discrete data element D, or performing a specified operation on a current value of the discrete data element D to produce a new value of the discrete data element D (discrete data element such as keywords had specific operation performed to now include type and semantic attribute / value score. See figure 6, paragraph 65; “ FIGS. 8A, 8B and 8C illustrate the rules stored within the keyword candidate selection knowledge unit 19. In FIG. 8A, semantic attributes and their respective scores which make up the semantic attribute rules are shown. In this example, as depicting animals in a dynamic environment and showing the movement is important, the semantic attribute "Animal" is accorded a score of 15. However, as buildings do not move, showing movement though video may not be necessary, thus leading to the semantic attribute "Construction" having a score of 4. As the semantic attribute "Verb" has too wide a meaning, it is accorded a score of 2. In FIG. 8B, descriptive phrases and their respective scores which make up the descriptive phrase rules are shown. In this example, the user is assumed to have an interest in the descriptive phrases "Long", "Rich" and "Popular", thus leading them to have a score of 10. On the other hand, the user is assumed to be disinterested in the descriptive phrase "Awe-inspiring", thus it is given a score of 2. In FIG. 8C, document types and their respective scores which make up the document type rules are shown. In this example, the user is assumed to have an interest in the document type "News" with the semantic attribute "People Name", thus it has a score of 5. However, the user is not interested in "News" with the semantic attribute "Place Name", thus it is given a score of -3. In this example, the semantic attributes and descriptive phrases have fixed scores, but the scores for document types would be adjusted by its corresponding semantic attribute.”); and performing the at least one of the plurality of suggested actions (the action is carried out by add value score to the data, paragraph 61; “ Next, a check is carried out to find out if the semantic attribute of the read element belongs to a semantic attribute rule that exists in the keyword candidate selection knowledge unit 19 (S306). If the semantic attribute rule does not exist, then descriptive phrases related to the element can be acquired from the document data by the descriptive phrase acquisition unit 16 (S308). If the semantic attribute rule exists, then the corresponding semantic attribute rule can be read and the score would be added to the value X (S307) before descriptive phrases related to the element are acquired (S308).”). 

Claim 11 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Schachter et al., Pub. No.: 2013/0266127. 
With regard to claims 2 and 12:
Nakano does not disclose the method of claim 1, wherein the first data representation comprises at least one of an audio signal representing speech and a transcript of the audio signal representing speech.
However Schachter discloses the aspect wherein the first data representation comprises at least one of an audio signal representing speech and a transcript of the audio signal representing speech. (paragraph 40: “ Call data processor 126 may receive a raw audio recording at input 202. These unscrubbed audio recordings may be received from call recorder 124, retrieved from local storage 132, or received from the client call center 106 through network 142. In some embodiments, the unscrubbed audio recording may be received in real-time as the call is taking place. The call data processor 126 includes a speech-to-text module 204 which creates a text transcription of the call using conventional speech-to-text software. In some embodiments, a text transcription may be received with the audio recording of the call. The text transcription and the audio recording may be passed to event detector 206, which identifies events of interest which occur during the call. The event detector 206 in this example is reviewing the audio recording of a call. The event detector 206 may identify characteristic audio patterns such as keypad inputs or voice commands into the IVR system as events or as components of events. The event detector 206 may further analyze the text transcription of the call to identify key words or phrases which indicate sensitive information. For example, the event detector 206 may identify the phrase "credit card" as an indication that the caller is about to speak or input their credit card number. It will be appreciated by one skilled in the art that the previous examples are for illustrative purposes only, and that any suitable method for identifying the occurrence of events in a recording, pod cast, audio-video recording or other recording may be used for the purposes of the systems and methods described herein.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Schachter to Nakano so speech can be used to extract free form text to allow the system to perform different actions on elements that are extracted from user speech to allow the system to keep track of the content of user speech and perform actions based on content of the speech. 


Claims 4, 14is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Bryce, Patent No.: 8195594B1. 
With regard to claim 4 and 14:
Nakano does not disclose the method of claim 1, wherein the data structure comprises an electronic medical record.
However Bryce discloses the aspect wherein the data structure comprises an electronic medical record. (wherein the system determines discrete data elements from medical record, paragraph 9: “Embodiments of the invention can provide a consistent and time-efficient method for radiologists and other medical image study interpreters to report both normal and abnormal medical findings using frequently repeated phrases. The inventor has uniquely recognized that commonly used phrases in radiology reports do not exist in isolation, but rather in predictable, inter-related patterns, and has used this to create a novel report generation tool. Still further, by recognizing that predictable, inter-related patterns exist, the inventor's system deviates from traditional views that report generation could not be automated to this level. The inventor has additionally recognized that phrases extracted from the text of reports generated by previous users, as well as decisions made by previous users regarding the insertion or deletion of phrases from reports, are data which can be drawn upon to generate suggestions regarding report content for future report authors.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Bryce to Nakano so the system can extract from form text from medical record and identify discrete data elements that need to have actions performed on them to reduce user labor and help with data keeping. 


Claims 5, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Cohen-Solal et al., Pub No. :2013/0311472A1. 

With regard to claim 5 and 15:
Nakano does not disclose The method of claim 1, further comprising: (F) after identifying the plurality of suggested actions, providing output representing, for each discrete data element D in the plurality of discrete data elements of the data structure, the corresponding suggested action S.
	However Cohen-Solal discloses The method of claim 1, further comprising: (F) after identifying the plurality of suggested actions, providing output representing, for each discrete data element D in the plurality of discrete data elements of the data structure, the corresponding suggested action S (paragraph 102 and 103: “] Recommended protocols can be presented, viewed, compared, and used by a clinician for determining a protocol for a patient. The presented information can be variously highlighted (via color, size, outlining, etc.) and/or sorted (e.g., based on tissue of interest, etc.) in order of appropriateness to the patient. The extracted medical concepts about the previously imaged patients, the extracted medical concepts about the patient, and/or other information can be additionally or alternatively displayed and highlighted. Furthermore, the recommended protocols can be displayed as user selectable options (e.g., graphical icons, menu options, etc.) and can be selected by the users via touch-screen technology, a mouse or the like, a digital pen, a voice command (via voice recognition software, a keyboard, etc. A selected protocol can be conveyed from the computing system 102 to another system such as the imaging scanner that will be to scan the patient via the communication ports 114 and/or otherwise using proprietary and/or standard approaches such as by encoding the protocol as a RIS Procedure ID and transmitting via the DICOM modality worklist. The protocol can be automatically loaded and loaded via user interaction.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Cohen-Solal to Nakano so a user can select one or more the recommended action and apply it to the data element to give user the choice instead of letting the system making the decision wherein the user can make better decision based on situation of user needs. 

With regard to claim 6 and 16: 
Nakano and Cohen-Solal disclose The method of claim 5, further comprising: (G) receiving a user input indicating user’s acceptance of the at least one of the plurality of suggested actions, wherein the at least one of the plurality of suggested actions is performed in response to the receiving the user input. (Cohen-Solal paragraph 102 and 103: “] Recommended protocols can be presented, viewed, compared, and used by a clinician for determining a protocol for a patient. The presented information can be variously highlighted (via color, size, outlining, etc.) and/or sorted (e.g., based on tissue of interest, etc.) in order of appropriateness to the patient. The extracted medical concepts about the previously imaged patients, the extracted medical concepts about the patient, and/or other information can be additionally or alternatively displayed and highlighted. Furthermore, the recommended protocols can be displayed as user selectable options (e.g., graphical icons, menu options, etc.) and can be selected by the users via touch-screen technology, a mouse or the like, a digital pen, a voice command (via voice recognition software, a keyboard, etc. A selected protocol can be conveyed from the computing system 102 to another system such as the imaging scanner that will be to scan the patient via the communication ports 114 and/or otherwise using proprietary and/or standard approaches such as by encoding the protocol as a RIS Procedure ID and transmitting via the DICOM modality worklist. The protocol can be automatically loaded and loaded via user interaction.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Bryce to Nakano so a user can select one or more the recommended action and apply it to the data element to give user the choice instead of letting the system making the decision wherein the user can make better decision based on situation of user needs.

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abousy et al., Pub. No.: 2009/0177495A1, A system for personal medical care, intelligent analysis and diagnosis may include: at least one source of medical information; at least one source of personal medical data for at least one patient; and one or more servers, where the medical information and the personal medical data are accessible to the server(s). The server(s) may include: an artificial intelligence (AI) component for analyzing the personal medical data with the medical information and identifying at least one issue requiring follow-up by the patient or by at least one external authorized entity; and at least one real-time communication link for bi-directional communication with at least one external authorized entity.

Amarasingham, Pub. No.: US 20130262357A1: A clinical predictive and monitoring system comprising a data store operable to receive and store data associated with a plurality of patients selected from medical and health data; and a number of social, behavioral, lifestyle, and economic data; at least one predictive model to identify at least one high-risk patient associated with at least one medical condition; a risk logic module operable to apply the at least one predictive model to the patient data to determine at least one risk score associated the at least one medical condition and identify at least one high-risk patient; a data presentation module operable to present notification and information to an intervention coordination team about the identified at least one high-risk patient; and an artificial intelligence tuning module adapted to automatically adjust parameters in the predictive model in response to trends in the patient data.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179